United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3345
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

          Shane Phillip Rodriquez, also known as Shane Phillip Rodriguez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                              Submitted: May 31, 2016
                                Filed: July 19, 2016
                                   ____________

Before RILEY, Chief Judge, COLLOTON and SHEPHERD, Circuit Judges.
                              ____________

RILEY, Chief Judge.

      After the district court1 denied Shane Rodriquez’s motion to suppress the
physical evidence seized from his vehicle, a jury found Rodriquez guilty of
possessing a firearm and ammunition as a convicted felon in violation of 18 U.S.C.

      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
§§ 922(g)(1), 924(a)(2), and 924(e). Rodriquez appeals the denial of his motion to
suppress and the resulting conviction, arguing the search of his vehicle, after he was
arrested on outstanding state warrants when he stopped briefly at a gas station, was
unreasonable under the Fourth Amendment to the U.S. Constitution because “[n]o
exception to the warrant requirement existed to justify the warrantless search.”

       We review “the denial of a motion to suppress de novo, and the underlying
factual determinations for clear error, giving due weight to the inferences of the
district court and law enforcement officials.” United States v. Barker, 437 F.3d 787,
789 (8th Cir. 2006). We will uphold the denial “unless it is not supported by
substantial evidence, is based on an erroneous interpretation of applicable law, or is
clearly mistaken in light of the entire record.” United States v. Quinn, 812 F.3d 694,
697 (8th Cir. 2016).

      The Fourth Amendment prohibits “unreasonable searches and seizures” by
government officials. U.S. Const. amend. IV. “The reasonableness of a search
depends on the totality of the circumstances, including the nature and purpose of the
search and the extent to which the search intrudes upon reasonable privacy
expectations.” Grady v. North Carolina, 575 U.S. ___, ___, 135 S. Ct. 1368, 1371
(2015) (per curiam); accord Story v. Foote, 782 F.3d 968, 972 (8th Cir. 2015) (“[T]he
Fourth Amendment requires a balancing of the need for a particular search against the
invasion of personal rights involved.”).

       “In the absence of a warrant, a search is reasonable only if it falls within a
specific exception to the warrant requirement.” Riley v. California, 573 U.S. ___,
___, 134 S. Ct. 2473, 2482 (2014). This appeal involves the probation-search
exception. See United States v. Knights, 534 U.S. 112, 121-22 (2001). At the time
of the search in this case, Rodriquez was serving a period of state-supervised
probation imposed as part of his punishment for a North Dakota felony conviction.
As a condition of his probation, Rodriquez expressly agreed to “submit [his] person,

                                         -2-
place of residence and vehicle, or any other property to which [he] may have access,
to search and seizure at any time of day or night by a parole/probation officer, with
or without a search warrant.” (Emphasis added).

        That broad search condition—imposed for Rodriquez’s prior criminal
activity—“significantly diminished [Rodriquez’s] reasonable expectation of privacy”
in his vehicle, and duly served the state’s legitimate interests in preventing, detecting,
and punishing additional criminal activity. Id. at 120-21. Given that balance of
interests, the Fourth Amendment required “no more than reasonable suspicion” that
Rodriquez was engaging in criminal activity or otherwise violating the terms of his
probation to justify the warrantless search of his vehicle, regardless of the subjective
motivation for the search. Id. at 121-22; accord United States v. Brown, 346 F.3d
808, 811 (8th Cir. 2003) (“[W]hen a probationer is subject to a probationary search
condition, the Fourth Amendment permits an officer to search pursuant to that
condition without a warrant based only upon that officer’s reasonable suspicion that
the probationer is violating his probation’s terms.”).

      Applying that standard, the district court concluded the warrantless search of
Rodriquez’s vehicle was reasonable. Although Rodriquez argued the circumstances
did not support a probation search and the search of his vehicle was really an
unlawful search incident to arrest, the district court determined the search was, as the
government maintained, a valid probation search supported by reasonable suspicion.

      Having thoroughly reviewed the record, we conclude the district court properly
denied Rodriquez’s motion to suppress. See Knights, 534 U.S. at 121-22; Brown,
346 F.3d at 811-13. We agree with the district court that Rodriquez’s outstanding
warrants, missed probation appointments, and previous admissions by Rodriquez
indicating he was involved in illegal drug activity, along with statements from drug
task force officers and others about Rodriquez’s ongoing drug activity, gave his
probation officer reasonable suspicion Rodriquez was breaking the law and violating

                                           -3-
his probation. See, e.g., United States v. Johnson, 314 F. App’x 897, 899 (8th Cir.
2008) (unpublished per curiam) (deciding a probation officer had reasonable
suspicion for a probation search where he “had received information from law
enforcement personnel that [the probationer] was involved with illegal drugs and
guns”).

     The search of Rodriquez’s vehicle did not violate the Fourth Amendment.
Accordingly, we affirm.2
                      ______________________________




      2
       Because we conclude reasonable suspicion supported the search of
Rodriquez’s vehicle, we need not decide “whether the search would have been
reasonable under the Fourth Amendment had it been solely predicated upon the
condition of probation.” Samson v. California, 547 U.S. 843, 850, 857 (2006)
(holding, “albeit in the context of a parolee search,” “that the Fourth Amendment
does not prohibit a police officer from conducting a suspicionless search of a
parolee”).

                                        -4-